

117 HR 3244 IH: Teacher, Principal, and Leader Residency Access Act
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3244IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Crow (for himself, Mrs. Hayes, Mr. Rodney Davis of Illinois, and Mr. Meijer) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo ensure that Federal work-study funding is available for students enrolled in residency programs for teachers, principals, or school leaders, and for other purposes.1.Short titleThis Act may be cited as the Teacher, Principal, and Leader Residency Access Act.2.FindingsCongress finds the following:(1)Across the United States, local educational agencies and elementary and secondary schools are struggling to meet the growing demand for qualified teachers. In 2017–18, more than 100,000 classrooms in the United States were staffed by instructors who were unqualified to teach. These classrooms are disproportionately located in low-income, high-minority schools, although schools of every kind have been affected by a lack of qualified applicants in key subjects including mathematics, special education, science, world languages, career and technical education, and teachers of English learners. (2)Teacher shortages are in significant part driven by teacher turnover. Research shows that teacher turnover is higher for those who enter the profession without adequate preparation. Teachers who enter the profession through a comprehensive high-quality program with student teaching, formal feedback on their teaching, and multiple courses in student learning, as required in high-quality teaching residency programs, are more likely to remain in the profession compared to teachers who enter through a route that lacks these components. Not only are under-prepared teachers less effective on average, they are also 2 to 3 times more likely to leave teaching than fully prepared teachers.(3)Teacher shortages and teacher turnover are costly. Each time a teacher leaves a school, it not only increases demand but also imposes replacement costs on the local educational agency, which range from $9,000 per teacher in small rural local educational agencies to over $20,000 in large urban local educational agencies. The national price tag of replacement costs for teachers is over $8,000,000,000 a year.(4)Teaching residency programs, which recruit candidates to work as paid apprentices to skilled expert teachers while completing highly integrated coursework, have been successful in recruiting talented, diverse candidates into high-need fields and local educational agencies.(5)Research on teaching residency programs show that such programs are effective in bringing more teachers of color into the profession and in preparing such teachers to stay for the long term. In the United States, about 49 percent of individuals in teaching residency programs are students of color, and the same percentage of public school students are people of color, but only 20 percent of teachers are people of color.(6)The teaching residency program model creates long-term benefits for local educational agencies, schools, and for the students served by such agencies and schools. Rigorous studies of teaching residency programs have found significantly higher retention rates for graduates of teaching residency programs, addressing one of the primary contributors to teacher shortages, as well as positive evidence about educator effectiveness.(7)A review of teaching residency program evaluations shows that teachers who completed high quality teaching residency programs tend to have higher teaching retention rates over time compared to teachers who did not complete such programs, including—(A)in San Francisco, where 80 percent of candidates completing a teaching residency program were still in the classroom after 5 years, compared to 38 percent of candidates who entered the classroom through a different route;(B)in Boston, where teaching residents participating in the Boston Teacher Residency program had higher retention rates compared to teachers who were not teaching residents, with 80 percent of residents still teaching in Boston Public schools for a third year, compared to 63 percent of teachers who were not teaching residents, and 75 percent of teaching residents still teaching for a fifth year, compared to 51 percent of teachers who were not teaching residents;(C)in Tennessee, where 95 percent of Memphis Teacher Residency program participants were still teaching for a third year, compared with 41 percent of teachers statewide; and(D)additional studies of teaching residency programs show similarly high retention rates of graduates, ranging from 80 percent to 90 percent teaching in the same district after 3 years, and 70 percent to 80 percent teaching in the same district after 5 years.(8)According to data from the San Francisco Unified School District, principals find graduates of teaching residency programs to be well prepared, and in many cases to be better prepared than new teachers who were not in teaching residency programs. Research also shows that teaching residents strengthen schools across the country by reducing teacher shortages and providing local educational agencies with a more sustainable educator workforce.(9)In 2019, there were at least 50 teaching residency programs nationwide, which range in size from five to 100 teaching residents per year. Several States, including California, Colorado, Georgia, Illinois, Indiana, Louisiana, New Mexico, Pennsylvania, Tennessee, Texas, and West Virginia, are supporting teaching residency programs through regional network partnerships that regularly bring together leadership from across local educational agencies and preparation programs to share knowledge and develop more enduring and reciprocal relationships between such agencies.(10)Teaching residency programs align with the purpose of the Federal Work-Study Program to provide valuable work experience and work related to a student’s course of study and intended profession. Further, the Federal Work-Study Program prioritizes teaching reading based on scientifically-based research on reading, a feature consistent with efforts in teaching residency programs to equip all new teachers, regardless of subject area, with the skills to support reading and literacy skills for all students.(11)According to a recent report by the George W. Bush Institute on principal talent management, preparing successful principals requires new, comprehensive approaches by school districts, universities, States, and others who pull together to train and support principals. Thoughtfully designed and implemented principal residency programs can be a powerful piece of this comprehensive and collaborative approach to training future educational leadership.(12)Residencies for aspiring school principals are a promising approach to initiate principal candidates into school leadership practice and has become a part of some comprehensive principal preparation programs over the past 20 years. Principal residencies reinvent the traditional internship experience, which has often been the capstone experience in principal preparation. Residency immerses principal candidates in rigorous apprenticeship experiences that are designed to advance leadership and management practices, as well as emphasize data analysis, action, reflection, and accountability.3.Federal work-study for residency programs for teachers, principals, and other school leadersSection 443 of the Higher Education Act of 1965 (20 U.S.C. 1087–53) is amended—(1)in subsection (d)—(A)in the header, by inserting School-Based before Tutoring; (B)in paragraph (1)—(i)by striking tutoring in reading and inserting school-based activities including residency programs, tutoring in reading,; and(ii)by striking subparagraphs (A) and (B) and inserting the following:(A)employed—(i)as reading tutors for children who are preschool age or are in elementary school; or(ii)in family literacy projects; or(B)serving in a residency program of the institution.; and(C)in paragraph (2)—(i)in subparagraph (A)(ii), by striking and after the semicolon; (ii)in subparagraph (B), by striking the period and inserting ; and; and(iii)by inserting at the end the following new subparagraph:(C)ensure that any student compensated with the funds described in paragraph (1) who is serving in a residency program receives compensation for time spent in training and travel directly related to such residency. ; and(2)by adding the following new subsection at the end:(f)Residency programs for teachers, principals, and other school leaders(1)Use of fundsFunds granted to an institution under this section may be used to support students serving in residency programs, including compensation for time spent in training and travel directly related to such residency.(2)PriorityAn institution shall—(A)give priority to students who are serving in a residency program and who have been determined to be eligible for a Federal Pell Grant under section 401; and(B)ensure that any student compensated with the funds described in paragraph (1) for a residency program receives appropriate training to acquire teaching skills (as such term is defined in section 200) or school leader skills (as defined in this section).(3)Federal shareThe Federal share of the compensation of work-study students compensated under this subsection may exceed 75 percent.(4)DefinitionsIn this section: (A)Residency programThe term residency program means a school-based educator preparation program in which a prospective teacher, principal, or other school leader—(i)for 1 academic year, works alongside a mentor teacher, principal, or other school leader who is—(I)the teacher of record; or(II)rated as effective or above in the State’s school leader evaluation and support system (as described in section 2101(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611(c)(4)(B)(ii))) or, if no such ratings are available, on other comparable indicators of performance;(ii)receives concurrent instruction during the year described in clause (i) from the institution, which may be courses taught by local educational agency personnel or residency program faculty, in, as applicable—(I)the teaching of the content area in which the teacher will become certified or licensed;(II)teaching skills; and(III)leadership, management, organizational, and school leader skills necessary to serve as a principal or other school leader; (iii)acquires effective teaching or school leader skills; and(iv)prior to completion of the program, attains full State teacher, principal, or school leader certification or licensure, and becomes profession-ready.(B)Profession-readyThe term profession-ready—(i)when used with respect to a teacher, means a teacher who—(I)has completed a teacher preparation program and is fully certified and licensed to teach by the State in which the teacher is employed;(II)has a baccalaureate degree or higher;(III)has demonstrated content knowledge in the subject or subjects the teacher teaches;(IV)has demonstrated the ability to work with students who are culturally and linguistically diverse;(V)has demonstrated teaching skills, such as through—(aa)a teacher performance assessment; or(bb)other measures of teaching skills, as determined by the State; and(VI)has demonstrated proficiency with the use of educational technology; and(ii)when used with respect to a principal or other school leader, means a principal or other school leader who—(I)has an advanced degree, or other appropriate credential;(II)has completed a principal or other school leader preparation process and is fully certified and licensed by the State in which the principal or other school leader is employed;(III)has demonstrated instructional leadership, including the ability to collect, analyze, and utilize data on evidence of student learning and evidence of classroom practice;(IV)has demonstrated proficiency in professionally recognized leadership standards; and(V)has demonstrated the ability to work with students who are culturally and linguistically diverse.(C)School leaderThe term ‘school leader’ has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.(D)School leader skillsThe term school leader skills refers to evidenced-based competencies for principals and other school leaders such as—(i)shaping a vision of academic success for all students;(ii)creating a safe and inclusive learning environment;(iii)cultivating leadership in others;(iv)improving instruction; and(v)managing people, data, and processes to foster school improvement..